Citation Nr: 1340634	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  09-07 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION


The Veteran served on active duty from January 1964 to January 1966.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a June 2008 rating decision issued by the Regional Office (RO) in St. Petersburg. Florida.  It was remanded by the Board for additional development in March 2011.  Such development having been completed, the case was returned to the Board.

The Veteran testified at a hearing before a Veterans Law Judge in November 2010.  The Judge who held that hearing is no longer employed by the Board.  The Veteran was offered another hearing before a current Veterans Law Judge but he elected not to have an additional hearing.  The Veteran also testified at a hearing before a decision review officer (DRO) at the RO in September 2008.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was caused by a disease or injury in service.

2.  Tinnitus was caused by a disease or injury in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claims is required at this time.  

Service connection

The Veteran contends that he developed bilateral hearing loss and tinnitus as a result of noise exposure during his military service.  At his hearings, he testified that he was exposed to loud noises from gunfire.  He was also exposed to an explosion which occurred in a local bar in Vietnam after which he experienced tinnitus and bleeding from the ears.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including sensorineural hearing loss, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exists is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

For the purpose of applying the laws administered by the V.A., hearing impairment is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these thresholds are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's DD-214 reflects a military occupational specialty (MOS) of ammo helper.  The Veteran spent some months in Vietnam.  Therefore, noise exposure is conceded.

Service treatment records reflect normal hearing tests at entrance and separation.  There are no documented complaints of hearing loss or tinnitus in the service treatment records.

The Veteran was first afforded a VA examination in June 2008.  At that time, reliable testing could not be conducted and no etiology opinion was provided.

The Veteran was afforded another VA examination in December 2008.  That exam showed that a hearing loss disability existed.  At the examination, the Veteran reported that he had progressive hearing loss for many years and tinnitus that onset after an explosion that occurred while he was in Vietnam. He did not have post-service noise exposure. The examiner provided the following opinion concerning the etiology of the Veteran's hearing loss and tinnitus:

"... it is less likely than not that there is a reasonable nexus between this hearing loss and military noise exposure.  The reasons: 1) Hearing was normal at the time of military separation, 2) there does not appear to be another plausible etiology, i.e. there are no intercurrent injuries, illnesses or occupational noise exposure, and 3) Military noise exposure has been conceded.  However, at the time of military separation hearing thresholds were not obtained above 4Khz.  It is at least as likely as not that tinnitus is related to the same etiology as the hearing loss."  

While the examiner used the phrase "less likely than not," review of the entire opinion strongly suggests that this was a transcription error and the examiner actually had come to the opposite conclusion, i.e., that hearing loss was due to a disease or injury in service.   The rationale she provided supported a nexus to service, as she noted noise exposure in service and no other plausible etiology for the Veteran's hearing loss.  She also noted that while no hearing loss was shown at discharge, audiometric testing provided at that time was incomplete because high frequencies were not tested.  She determined tinnitus had the same etiology as hearing loss.  

Given the Veteran's lay testimony about the onset of his hearing loss and tinnitus and the opinion with rationale of the VA examiner, the Board finds that it is at least as likely as not that hearing loss and tinnitus were the result of exposure to military noise.  

The Board has resolved the benefit of the doubt in favor of the Veteran.


ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


